Citation Nr: 0802001	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee lateral meniscectomy 
and mosaicplasty with degenerative changes.

2. Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a left knee chondroplasty with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1998 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which granted service connection for left knee 
chondromalacia and right knee chondromalacia and assigned a 
10 percent rating for each, effective from December 16, 2001.  
The veteran filed a timely notice of disagreement.  By March 
2003 rating decision, the Denver RO granted a 20 percent 
rating for postoperative residuals of a right knee lateral 
meniscectomy and mosaicplasty with degenerative changes, and 
granted a 20 percent rating for postoperative residuals of a 
left knee chondroplasty with degenerative changes, both 
effective from December 16, 2001.  The veteran continued her 
appeal for even higher ratings for both knees.  In April 
2004, she testified at a videoconference hearing at the RO 
before a Veterans Law Judge, who is no longer employed by the 
Board.  In November 2004, the Board remanded this matter for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a December 2007 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted the veteran's 
videoconference hearing in April 2004 is no longer employed 
by the Board.  The Board further advised the veteran that 
although a decision could be made on the appellate record as 
it then stood, the Board would offer her the opportunity to 
testify at a another hearing.  Received from the veteran in 
December 2007 was a response in which she indicated that she 
wanted another videoconference hearing before a Veterans Law 
Judge.  

Thus, in order to comply with due process requirements, the 
case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge.  Appropriate notification should be 
given to the veteran and her 
representative, and such notification 
should be documented and associated with 
the claims folder

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

